Citation Nr: 1216166	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  11-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring an automobile and adaptive equipment or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the Army Air Force during World War II from March 1942 to October 1945.  He was shot down over enemy territory and spent twenty-six months as a prisoner-of-war in Germany and Austria.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Jackson, Mississippi.  The record reflects that the appellant originally requested that he be given the opportunity to provide testimony before the Board.  However, upon further clarification, the appellant withdrew he request for a hearing, and the claim has been forwarded to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for the following disabilities:  congestive heart failure with atrial fibrillation, left leg thrombophlebitis, the residuals of an injury of the lumbar segment of the spine with traumatic arthritis and severe limitation of motion, a right knee disability, the residuals of an injury of the cervical segment of the spine with traumatic arthritis and moderate limitation of motion, a generalized anxiety disorder, the residuals of otitis media with recurrent myringotomies and bilateral hearing loss, the residuals of frozen feet (left and right), and scars of the left leg (residuals of a shrapnel wound).  The appellant's combined rating is 100 percent.  

2.  The evidence fails to show that the appellant has blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity due to his service-connected disabilities. 

3.  The appellant's service-connected disabilities do not involve the loss or permanent loss of use of one or both feet, the loss or permanent loss of use of one or both hands, permanent impairment of vision in both eyes, or ankylosis of the hips or knees.


CONCLUSION OF LAW

The criteria are not met for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.808 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

VA has complied with the duty-to-notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In particular, a letter from the RO in April 2009 (1) informed the appellant about the information and evidence not of record that is necessary to substantiate his claims; (2) informed him about the information and evidence that VA will seek to provide; and (3) informed him about the information and evidence he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This notice letter was provided to the appellant prior to the RO issuing a decision on the merits of his claim. 

VA also fulfilled its duty to obtain all relevant evidence concerning the claims under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).  The appellant provided statements and evidence to VA.  Accordingly, the Board finds that no further assistance is necessary to meet the requirements of the VCAA or of the United States Court of Appeals for Veterans Claims, hereinafter the Court.  As the evidence does not show that he may meet the criteria for the purchase of an automobile and adaptive equipment or adaptive equipment only, the duty to assist does not require that a VA examination be conducted. 

The appellant claims entitlement to assistance in the purchasing of a vehicle with adaptive equipment or for adaptive equipment only because t he is unable to get in and out of a regular vehicle because of his service-connected disabilities.  He uses a motorized scooter and is capable of walking for a short distance.  He has contended that a specially adaptive vehicle would enable others to transport him around properly, and that such a modified vehicle would be more beneficial to him when he ingresses and egresses from said vehicle.  It is noted that he has not claimed that he has lost the use of one or both of his feet or ankylosis of one or both knees or hips. 

The appellant has been service-connected for the following disabilities:  congestive heart failure with atrial fibrillation, left leg thrombophlebitis, the residuals of an injury of the lumbar segment of the spine with traumatic arthritis and severe limitation of motion, a right knee disability, the residuals of an injury of the cervical segment of the spine with traumatic arthritis and moderate limitation of motion, a generalized anxiety disorder, the residuals of otitis media with recurrent myringotomies and bilateral hearing loss, the residuals of frozen feet (left and right), and scars of the left leg (residuals of a shrapnel wound).  The appellant's combined rating is 100 percent.  Additionally, he has been awarded special monthly compensation. 

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has:  (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etcetera, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. §3902 (West 2002). 

In conjunction with his claim for benefits, the appellant underwent a VA General Medical Examination in May 2009.  Upon completion of the examination, the examiner reported that the appellant had difficulty ambulating but that he was not prevented from said ambulation.  The examiner also stated that the appellant had problems with impaired endurance but that he still had use of the feet, hips, and upper extremities.  In other words, neither the knees or hips were ankylosed.  While the appellant was determined to be "blind", said blindness was found to be due to cataracts and age-related macular degeneration, and not due to a disability that was service-connected.  

In the absence of this required impairment, the appellant does not meet the criteria for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment or for adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).  Thus, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and VA must deny his claim.  38 C.F.R. § 4.3 (2011).  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied. 

In making the above determination, the Board does not dispute the fact that the appellant experiences difficulty getting into and out of a vehicle, and the Board certainly recognizes the hardships and sacrifice that the appellant has given in the service of his country.  Unfortunately, the preponderance of the evidence reflects that the disability that would qualify him for a certificate is due to a nonservice-connected disability that is unrelated to service to include his already service-connected disabilities.  The law does not provide for a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment or adaptive equipment only due to impairment caused by nonservice-connected disability(ies).


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring an automobile and adaptive equipment, or for adaptive equipment only, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


